DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant teaches that this method overcomes many of the shortcomings in the prior art (namely, either achieving the advantage of a complex polymer micronano structure or fiber integration, but not both simultaneously) and allows for the integration of a complex integration of a 3D polymer micronano structure with the transmission features of an optical fiber. 
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A preparation method of an optical fiber device having a polymer micronano structure integrated in an optical fiber, wherein the method comprises: 
welding a hollow optical fiber in such a way that the hollow optical fiber is welded between two solid optical fibers; 
ablating the welded hollow optical fiber utilizing a femtosecond laser ablation technology in such a way that a channel vertical to an inner wall is ablated on the hollow optical fiber; 
filling a colorless and transparent liquid photoresist material inside the hollow optical fiber which has been ablated in such a way that the inside of the hollow optical fiber is filled with the photoresist material; and 
polymerizing the photoresist material inside the hollow optical fiber utilizing a femtosecond laser two-photon polymerization technology, and washing the polymerized hollow optical fiber utilizing developing solution to obtain the optical fiber device having the polymer micronano structure integrated in the optical fiber.
Claims 2-9 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883